Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Status of the Application
This action is in response to the Amendment filed on 10/19/2021, and is a Final Office Action. Claims 1, 4, 6-10, 12-16, 18-30 are pending in the application. 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 6-10, 12-16, 18-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claims 1, 27, 28 recite the limitation "the plurality of known feature vectors”.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction and/or clarification is required.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 10, 19-21, 23, 27-29 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Gargi et al. (8959540).
	As per Claims 1, 27, Gargi discloses a method and computer-readable storage medium comprising:
	inputting media content to a first classifier;  (the classifier represents a generic computing element that performs the claimed limitation. content is processed by the processor – at least: abstract, fig2 and associated text)
	generating, by the first classifier, a content identifier stream; mapping, by a mapping module, the content identifier stream to a feature vector, wherein the feature vector has a predetermined dimensionality;   (the module represents a generic computing element that performs the claimed limitations. at least col6, lines 40-55: features that are included in the feature vector; the features that are included/mapped to the feature vector are construed as the content identifier stream. It also teaches that “the features that the…module…includes in the feature vector can vary depending upon the embodiment” – at least col6, lines 40-50, and that “From the above discussion, many variations will be apparent to one skilled in the relevant art that would yet be encompassed by the spirit and scope of the invention. “ – at least col 9, lines 45-55 , therefore inherently teaching that the features vector has a predetermined dimensionality.)

	that uses a model trained on the basis of the plurality of known feature vectors for the other media content;  (at least fig5 and associated text, at least col6 – last para that overlaps col7: “A prediction function learning module 318 (the "learning module") determines a prediction function that can be used to predict user engagement for a portion of an unwatched video. In one embodiment, the learning module 318 uses machine learning techniques to learn a function relating the engagement metrics generated by the engagement determination module 314 for segments of watched videos to the feature vectors of windows of watched videos incorporating those segments generated by the feature characterization module 316. Specifically, the learning module 318 associates the feature vectors of given windows of video with the engagement metrics of the segments within those windows, and uses these feature/metric pairs as ground truth instances for machine learning. In one embodiment, the learning module 318 uses the mean value of the engagement metrics of the segments within a window as the engagement metric for that window.”)
	wherein the prediction engine is arranged to determine a relationship between the feature vector and known performance data for other media content, .   (at least col1, lines 45-67: ‘The method further comprises determining a relationship between the characterized features of the portions of the watched videos and the engagement metrics of the portions of the watched videos. The method also characterizes features of the portion of the unwatched video and predicts an engagement metric for the portion of the unwatched video based at least in part on the characterized features of the portion of the unwatched video and the determined relationship between the characterized features of the portions of the watched videos and the engagement metrics of the portions of the watched videos.’)

receive the feature vector as an input to the model and provide the predicted performance data as an output;  (at least fig5 and associated text, col1, lines 45-67,  col6- last para that overlaps col7)
wherein the predicted performance data is based on the relationship between the feature vector and the known performance data for the other media content.   (at least col1, lines 45-67: ‘The method further comprises determining a relationship between the characterized features of the portions of the watched videos and the engagement metrics of the portions of the watched videos. The method also characterizes features of the portion of the unwatched video and predicts an engagement metric for the portion of the unwatched video based at least in part on the characterized features of the portion of the unwatched video and the determined relationship between the characterized features of the portions of the watched videos and the engagement metrics of the portions of the watched videos.’)
outputting the predicted performance data   (at least col8, lines 35-45: “A display module 326 supports display of data stored in the data storage module 324 to an administrator of the engagement prediction server 112 and/or a user of a client 114. The displayed data can appear on the display device 218. The displayed data can include predicted engagement metrics and other information describing the operation of the engagement prediction server 112.”)
As per Claim 4, Gargi discloses:
	the prediction engine is arranged to compare the feature vector with a plurality of known feature vectors for other media content, the known feature vectors each having the same predetermined dimensionality, wherein the predicted performance data is based on a result of the comparison. (at least: abstract- ‘[User engagement in unwatched videos is predicted by collecting and aggregating data describing user engagement with watched videos. The data are normalized to reduce the influence of factors other than the content of the videos on user engagement.’; normalizing the two sets of data so they can be matched/compared is construed as the two sets of data having the same predetermined dimensionality.)
As per Claim 10, Gargi discloses:
inputting criteria relating to the media content; 	selecting, based on the input criteria, the plurality of known feature vectors from a pattern library of known feature vectors. (data set that includes watched videos – at least: abstract, and a database that stores the video content – at least: col2, lines 25-50; the database that stores the watched video data, wherein the watched video data is construed as the “known feature vectors”, is construed as the pattern library that stores the data; whether the content has been watched or not is construed as the criteria relating to the media content.)
As per Claim 19, Gargi discloses:
	the step of mapping includes selecting a reduced dimensionality for the feature vector and projecting the content identifier stream into a reduced dimensionality feature space having the selected reduced dimensionality.  (at least col6, lines 40-55: features that are included in the feature vector; the features that are included/mapped to the feature vector are construed as the content identifier stream.  Mapping content-related data into a feature vector is construed as projecting the content data into a “reduced dimensionality feature space.”)
As per Claim 20, Gargi discloses:
	the content identifier stream is in a human readable or a machine readable format.  (at least col6, lines 40-55: features that are included in the feature vector; the features that are included/mapped to the feature vector are construed as the content identifier stream. a human readable format represents, in its broadest reasonable interpretation, a format that is easily understood by a person reading it. Gargi teaches that the features of the content are characterized – at least: abstract; Examiner construes features that characterize the content as being in a human readable format.)
As per Claim 21, Gargi discloses:
	the content identifier stream comprises a plurality of words.  (at least col6, lines 30-60)
	As per Claim 23, Gargi discloses:
	the known performance data is of the same type as the predicted performance data.  (at least: abstract – the predicted performance data and the known performance data relate to the same type of content, i.e. video content)
As per Claim 28,  Gargi discloses a system comprising:
	a prediction server arranged to receive media content for analysis from a media content provider, the prediction server comprising:  (at least: fig 2 and associated text)
	a first classifier for generating a content identifier stream from the received media content;  (the classifier represents a generic computing element that performs the claimed limitation. content is processed by the processor – at least: abstract, fig2 and associated text)
	 a mapping module for mapping the content identifier stream to a feature vectors having a predetermined dimensionality;   (the module represents a generic computing element that performs the claimed limitations. at least col6, lines 40-55: features that are included in the feature vector; the features that are included/mapped to the feature vector are construed as the content identifier stream. It also teaches that “the features that the…module…includes in the feature vector can vary depending upon the embodiment” – at least col6, lines 40-50, and that “From the above discussion, many variations will be apparent to one skilled in the relevant art that would yet be encompassed by the spirit and scope of the invention. “ – at least col 9, lines 45-55 , therefore inherently teaching that the features vector has a predetermined dimensionality.)
	a prediction engine for generating predicted performance data using the feature vector (the engine represents a generic computing element that performs the claimed limitation. at least: abstract, fig2 and associated text)
through use of a model trained on the basis of the plurality of known feature vectors for the other media content;  (at least fig5 and associated text, at least col6 – last para that overlaps col7: “A 
	wherein the prediction engine is arranged to determine a relationship between the feature vector and known performance data for other media content, and generate the predicted performance data based on the relationship between the feature vector and the known performance data for the other media content.    (at least col1, lines 45-67: ‘The method further comprises determining a relationship between the characterized features of the portions of the watched videos and the engagement metrics of the portions of the watched videos. The method also characterizes features of the portion of the unwatched video and predicts an engagement metric for the portion of the unwatched video based at least in part on the characterized features of the portion of the unwatched video and the determined relationship between the characterized features of the portions of the watched videos and the engagement metrics of the portions of the watched videos.’)
	a pattern library communicatively coupled to the prediction server, the pattern library storing performance data entries for a plurality of other media content  (data set that includes watched videos and associated metric data – at least: abstract, and a database that stores the video content – at least: 
	wherein the prediction engine is arranged to determine a relationship between the feature vector and known performance data for other media content, .   (at least col1, lines 45-67: ‘The method further comprises determining a relationship between the characterized features of the portions of the watched videos and the engagement metrics of the portions of the watched videos. The method also characterizes features of the portion of the unwatched video and predicts an engagement metric for the portion of the unwatched video based at least in part on the characterized features of the portion of the unwatched video and the determined relationship between the characterized features of the portions of the watched videos and the engagement metrics of the portions of the watched videos.’)
	by the use of the model that receives the feature vector as an input to the model and provides the predicted performance data as an output;  (at least fig5 and associated text, col1, lines 45-67,  col6- last para that overlaps col7)
As per Claim 29, Gargi discloses:
	each performance data entry comprises a feature vector and performance data for the other media content, and each feature vector having the predetermined dimensionality, and wherein the prediction engine is configured to: compare the feature vector with the feature vectors for the other media content; and generate the predicted performance data based on a result of the comparison and on performance data for the other media content. (at least: abstract- ‘[User engagement in unwatched videos is predicted by collecting and aggregating data describing user engagement with watched videos. The data are normalized to reduce the influence of factors other than the content of the videos on user engagement.’; normalizing the two sets of data so they can be matched/compared is construed as the two sets of data having the same predetermined dimensionality.)

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 18, 30 are rejected under 35 U.S.C. 103 as being unpatentable in view of Gargi et al. (8959540) in further view of Obviousness.
As per Claim 6, Gargi teaches content feature data that is mapped to a feature vector: at least col6, lines 40-55: features that are included in the feature vector; the features that are included/mapped to the feature vector are construed as the content identifier stream. It also teaches that “the features that the…module…includes in the feature vector can vary depending upon the embodiment” – at least col6, lines 40-50, and that “From the above discussion, many variations will be apparent to one skilled in the relevant art that would yet be encompassed by the spirit and scope of the invention. “ – at least col 9, lines 45-55 , therefore inherently teaching that the features vector has a predetermined dimensionality.
Gargi fails to explicitly teach that the data “comprises a numerical representation of subject matter” of the media content. However, Gargi teaches that “The scope of the invention is to be limited only by the following claims. From the above discussion, many variations will be apparent to one skilled in the relevant art that would yet be encompassed by the spirit and scope of the invention.”- at least col9, lines 45-55.
It would have been obvious for someone skilled in the art at the time of the filing of the invention to modify Gargi’s existing feature of content-related data that is mapped  to a feature vector, 
As per Claim 7, Gargi teaches:
inputting the content identifier stream to a second classifier;  (the classifier represents a generic computing element that performs the claimed limitation. Gargi teaches one or more processors that perform the claimed limitation – at least: claim 1- ‘ having one or more processors to predict user engagement’)
Gargi teaches content feature data that is mapped to a feature vector: at least col6, lines 40-55: features that are included in the feature vector; the features that are included/mapped to the feature vector are construed as the content identifier stream. It also teaches that “the features that the…module…includes in the feature vector can vary depending upon the embodiment” – at least col6, lines 40-50, and that “From the above discussion, many variations will be apparent to one skilled in the relevant art that would yet be encompassed by the spirit and scope of the invention. “ – at least col 9, lines 45-55 , therefore inherently teaching that the features vector has a predetermined dimensionality.
Gargi fails to explicitly teach that the content identifier stream data is represented through “a numerical representation”. However, Gargi teaches that “The scope of the invention is to be limited only by the following claims. From the above discussion, many variations will be apparent to one skilled in the relevant art that would yet be encompassed by the spirit and scope of the invention.”- at least col9, lines 45-55.

As per Claim 18, Gargi teaches:
	the projecting is based on a dimensionality reduction model obtained by applying machine learning to training set of … representations.  (at least: col3, lines 1-20)
That the training set representations are numerical would have been obvious in view of Gargi: Gargi teaches that “The scope of the invention is to be limited only by the following claims. From the above discussion, many variations will be apparent to one skilled in the relevant art that would yet be encompassed by the spirit and scope of the invention.”- at least col9, lines 45-55.
It would have been obvious for someone skilled in the art at the time of the filing of the invention to modify Gargi’s existing features, with the feature of the training set being of numerical representations, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of combination were predictable.
As per Claim 30, Gargi teaches:
prediction server comprises a second classifier  (the classifier represents a generic computing element that performs the claimed limitation. Gargi teaches one or more processors that perform the claimed limitation – at least: claim 1- ‘ having one or more processors to predict user engagement’)

Gargi fails to explicitly teach that the second classifier is “for generating a numerical representation of the content identifier stream”.  However, Gargi teaches that “The scope of the invention is to be limited only by the following claims. From the above discussion, many variations will be apparent to one skilled in the relevant art that would yet be encompassed by the spirit and scope of the invention.”- at least col9, lines 45-55.
It would have been obvious for someone skilled in the art at the time of the filing of the invention to modify Gargi’s existing feature of content-related data that is mapped  to a feature vector, with the feature of the generating, by the second classifier, a numerical representation of the content identifier stream, wherein the mapping module maps the numerical representation of the content identifier stream to the feature vector, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of combination were predictable.





Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable in view of Gargi et al. (8959540) in further view of Obviousness, in even further view of Li et al. (5760382).
As per Claim 8, Gargi fails to teach the claimed limitation. However, Li teaches:
the second classifier is arranged to encode human readable data into a machine readable format.   (at least: col3, lines 40-55)
It would have been obvious for someone skilled in the art at the time of the filing of the invention to modify Gargi’s existing features, combined with Li’s feature of the second classifier is arranged to encode human readable data into a machine readable format, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of combination were predictable.
As per Claim 9, Gargi in view of Obviousness in further view of Li teach:
the machine readable format consists of a vector having a plurality of numerical components.  (Gargi in view of obviousness teaches a vector having a plurality of numerical components, as noted above in the Office Action. Li further teaches data being in a machine readable format- at least col3, lines 40-55)

Claim 12 is under 35 U.S.C. 103 as being unpatentable in view of Gargi et al. (8959540) in further view of Liu et al. (20140278308).
As per Claim 12, Gargi teaches inputting criteria relating to the media content and selecting, based on the input criteria, the plurality of known feature vectors from a pattern library of known feature vectors  - data set that includes watched videos – at least: abstract, and a database that stores the video content – at least: col2, lines 25-50; the database that stores the watched video data, wherein 
Liu further teaches that the media content is an ad – at least para 72, 12, and the concept of criteria including identification of a target audience for the ad – at least para 12.
It would have been obvious for someone skilled in the art at the time of the filing of the invention to modify Gargi’s existing features of inputting criteria relating to the media content and selecting, based on the input criteria, the plurality of known feature vectors from a pattern library of known feature vectors  , with Liu’s feature of the media content being an ad/concept of criteria including identification of a target audience for the ad, in order to provide targeted/personalized ad content to users – Liu, para 12, 72.

Claims 13-16 are under 35 U.S.C. 103 as being unpatentable in view of Gargi et al. (8959540) in further view of Kobayashi (20090265294).
As per Claim 13, Gargi fails to teach the claimed limitation. However, Kobayashi teaches:

It would have been obvious for someone skilled in the art at the time of the filing of the invention to modify Gargi’s existing features, with Kobayashi’s feature of the step of comparing the feature vector with a plurality of known vectors comprises calculating a correlation between the feature vector and the plurality of known vectors, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of combination were predictable.
As per Claim 14, Gargi in view of Kobayashi teach:
a distance matrix is used to calculate a correlation coefficient between the feature vector and the plurality of known feature vectors.  (Kobayashi, at least: para 106)
As per Claim 15, Gargi fails to teach the claimed limitation. However, Kobayashi teaches:
selecting a subset of the plurality of known feature vectors with most closely correlate with the feature vector, wherein the known performance data used in the step of generating the predicted performance data is associated with the subset of the plurality of known feature vectors.  (Kobayashi, at least: para 106, 130-131)
It would have been obvious for someone skilled in the art at the time of the filing of the invention to modify Gargi’s existing features, with Kobayashi’s feature of selecting a subset of the plurality of known feature vectors with most closely correlate with the feature vector, wherein the known performance data used in the step of generating the predicted performance data is associated with the subset of the plurality of known feature vectors, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the 
As per Claim 16, Gargi in view of Kobayashi teach:
the subset of the plurality of known feature vectors comprises ten or more known feature vectors.   (Gargi teaches watched video content – at least: abstract, which is construed as known feature vectors; it teaches that ‘From the above discussion, many variations will be apparent to one skilled in the relevant art that would yet be encompassed by the spirit and scope of the invention.’, at least col9, lines 45-55, therefore inherently teaching that the number of known feature vectors can be ten or more.)

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable in view of Gargi et al. (8959540) in further view of Vikayalakshmi R. (EP1921866A2).
As per Claim 22, Gargi teaches media content, but fails to teach the claimed limitations. However, Vikayalakshmi teaches:
the media content comprises a plurality of image frames and wherein the first classifier is arranged to output a predetermined number of words per image frame. (at least: para 47 – content that includes images and image frames, at least para 85)
It would have been obvious for someone skilled in the art at the time of the filing of the invention to modify Gargi’s existing features, combined with Vikayalakshmi’s feature of the media content comprises a plurality of image frames and wherein the first classifier is arranged to output a predetermined number of words per image frame, in order to analyze/classify/represent multimedia data based upon the content of the multimedia data – Vikayalakshmi, para 2.

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable in view of Gargi et al. (8959540) in further view of Kantak et al. (8442849).
As per Claim 24, Gargi teaches predicted performance data. Kantak further teaches predicted data that includes: any one of emotional state information  (at least col2, lines 30-45)
It would have been obvious for someone skilled in the art at the time of the filing of the invention to modify Gargi’s existing features, with Kantak’s feature of the predicted performance data is any one of emotional state information, in order to allow for emotional mapping, such as of online users, based at least in part on online activities of users – Kantak, abstract.
As per Claim 25,  Gargi in view of Kantak teach:
the predicted performance data is emotional state data indicative of one or more emotional responses of a notional user in response to the media content.  (a notional user represents, in its broadest reasonable interpretation, a user. Kantak: at least col2, lines 30-45)

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable in view of Gargi et al. (8959540) in further view of Kantak et al. (8442849), in even further view of Conway et al. (9269374).
As per Claim 26, Gargi in view of Kantak teach performance data that includes emotional response data (Kantak, at least col2). Conway further teaches:
the known performance data comprises aggregated emotional response data for a plurality of different notional user types, each notional user type, and wherein the method further includes inputting to the prediction engine a user type for which predicted performance data is desired.  (at least col14, lines 25-45)
It would have been obvious for someone skilled in the art at the time of the filing of the invention to modify Gargi’s existing features, combined with Kantak’s existing features, with Conway’s feature of the known performance data comprises aggregated emotional response data for a plurality of 



Response to Arguments
	The Applicant’s arguments have been fully considered. Applicant argues with substance:

				The 35 USC 101 rejection has been overcome, and should be withdrawn.
	In response, Examiner agrees. The 35 USC 101 rejection has been overcome and has been withdrawn.

				Cited prior art fails to teach the amended claimed invention
	In response, Examiner respectfully disagrees – see Office Action above for the detailed, reasoned prior art analysis in view of the claimed invention. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
             A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRU CIRNU whose telephone number is (571)272-7775. The examiner can normally be reached on M-F 9:00am-5pm.             If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ilana Spar can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.             Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR 
Sincerely,
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
11/12/2021